Citation Nr: 1108512	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-29 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected bursitis of the left hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1982 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A hearing was held on October 28, 2010, in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  After the hearing, the appellant submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected bursitis of the left hip is manifested by objective complaints of pain and limitation of motion but does not result in flexion limited to 30 degrees or the functional equivalent thereof, motion lost beyond 10 degrees on abduction, or ankylosis of the left hip.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 percent for bursitis of the left hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 5019, 5252 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for bursitis of the left hip.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining all identified and available evidence needed to substantiate the claim, including VA treatment records and private treatment records.  In addition, VA afforded the Veteran VA examinations in August 2008 and March 2010.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate.  The examiners performed physical examinations, the Veteran's statements considered, and the examiners provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that shortly after the March 2010 VA examination, in an April 2010 statement, the Veteran explained that: "I think my condition has worsened and I believe I can show more evidence of that fact, which I mean new medical evidence."  In October 2010, the Veteran submitted a private medical evaluation dated in September 2010 to support his assertion that his condition has worsened.  When the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined or that the current rating may be incorrect, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327(a) (2010); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (remanding for new examination where claimant complained of increased hearing loss two years after his most recent audiology examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (remanding for new examination based on a letter from a rehabilitation counselor and a recent psychological examination, both of which "tended to suggest" that the veteran's condition was more severe than his rating indicated).  Although the new medical evidence provides pertinent medical evidence with respect to the Veteran's service-connected disability, the evidence does not demonstrate a worsening that would warrant a higher disability rating under the pertinent rating criteria.  The Board finds that a new VA examination is not warranted as the medical evidence of record is adequate to evaluate the Veteran's service-connected disability.   

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.





LAW AND ANALYSIS

Bursitis of the left hip

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an initial rating on appeal was erroneous . . . .' Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's bursitis of the left hip is rated under Diagnostic Code 5019, for bursitis.  Bursitis is rated analogous to degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The general rating schedules for limitation of motion of the hip are 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 and 5253.  Normal hip flexion is from zero to 125 degrees and normal hip abduction is zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5251, a 10 percent disability rating is warranted for thigh limitation of extension limited to 5 degrees.  Under Diagnostic Code 5252, a 10 percent disability rating is assigned for limitation of flexion to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; a 30 percent disability rating is assigned for flexion limited to 20 degrees; and a 40 percent disability rating is assigned for flexion limited to 10 degrees.  Under Diagnostic Code 5253, a 10 percent disability rating is warranted for limitation of rotation of, cannot toe-out more than 15 degrees, affected leg.  A 20 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 30 percent rating is assigned for limitation of abduction of, motion lost beyond 10 degrees.  See 38 C.F.R. § 4.71a.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his service-connected bursitis of the left hip.  

The Veteran submitted a statement in March 2009 and explained that since he was awarded 10 percent for his bursitis of the left hip, his condition worsened to the point where he was having problems at work trying to do his job.  He stated that he may be forced to take a disability retirement because of a lack of accommodation at work.  The Veteran testified at his hearing that his pain gets worse and worse and that the pain goes down his leg.  The Veteran stated that he has numbness and pain and that he gets injections.  

The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, however, the competent medical evidence described below is of far greater probative value as it describes the schedular criteria in assessing his service-connected disability.  

The VA treatment records and private evaluations show that the Veteran experiences chronic pain and limitation of motion of his left hip.  

The Veteran underwent an independent medical evaluation in May 2007.  The Veteran stated that his left hip began to hurt him due to his knee disability.  The Veteran was still employed with the Post Office as a distribution clerk and was working within light duty restrictions.  The examining physician noted that the Veteran had left trochanteric bursitis.  There was normal hip rotation and extension.  There was no focal weakness of hip muscles and no muscle spasm.  Gait was antalgic.  

The Veteran was afforded a VA examination in August 2008.  The examiner reviewed the claims file.  The Veteran reported that he developed hip pain about one and one-half years ago.  He stated that there was an area of the left hip that was always tender and that he had left hip pain when he was working and that his job required him to stand a lot.  The Veteran did not experience as much hip pain after 1 - 2 days off work as later in the week.  Can be outside, not at work, and the left hip feels like it is out of joint.  The Veteran does not take any medications specifically for the hip pain.  There were functional limitations on standing and he is able to stand up to one hour and is only able to walk less than 1 mile.  The Veteran was able to cross his legs.  He could toe out greater than 15 degrees.  The flexion of the hip was noted as 0 to 120 degrees with pain beginning at 15 degrees.  There was no additional limitation of motion on repetitive use.  The left hip external rotation was from 0 to 50 degrees with pain beginning at 50 degrees.  There was no additional limitation of motion on repetitive use.  The left hip had internal rotation of 0 to 30 degrees with pain beginning at 30 degrees.  There was no additional limitation of motion on repetitive use.  The left hip exhibited abduction from 0 to 45 degrees with pain beginning at 45 degrees.  There was no additional limitation of motion on repetitive use.  The Veteran's left hip exhibited adduction from 0 to 25 degrees with pain beginning at 25 degrees.  There was no joint ankylosis.  The summary of the general joint conditions noted that there was tenderness, painful movement, and guarding of movement.  The Veteran was diagnosed with bursitis of the left hip.  The radiologic report was negative.  

The Veteran submitted a private medical evaluation dated in January 2009.  The Veteran was seen regarding his left hip pain.  There was no accompanying loss of feeling.  The problem had been gradually worsening.  The medication was anti-inflammatory over the counter.  The hip abduction was 50 degrees on both sides, adduction was 15 degrees, flexion was 115 degrees.  The hip extension was within normal limits on each side.  There was no significant pain with hip range of motion.  There was pain with isometric left hip flexion.  There was weakness with isometric left hip abduction.  Other hip musculature was within normal limits.  There was no ischial bursitis.  There was tenderness to palpation of the left greater trochanter and of the left lumbosacral paraspinal extensors.  Other hip girdle muscles were not tender.  The gait was normal.  The examining physician stated that the Veteran had a gradual onset of pain symptoms affecting his left hip in response to prolonged stance at work.  He had pain relief if he is allowed to sit.  He is not having to do prolonged gait, repetitive bending, or repetitive lifting or heavy lifting.  

The Veteran was afforded a VA examination in March 2010.  The examiner reviewed the pertinent evidence of record.  The Veteran reported that he felt that he should be awarded a higher percentage.  He stated that things are not looking good at his job and that he was no longer fully engaged in the physical aspects of his job.  The Veteran continues to have intermittent sharp pain with a numbing quality that originates in the lateral aspect of the left hip and radiated down left lateral thigh into medial left patella.  The Veteran finds that his hip symptoms are worsened with increased activity and prolonged standing.  Of note, he now had a restriction at work for 1 hour limit of standing.  He has completed two courses of physical therapy for both his back and hip and continued to do home exercise program as needed.  His current treatment included nsaids, steroid injections and moist heat.  The Veteran took Naprosyn for his pain.  The Veteran reported pain and stiffness in his left hip.  He did not report any deformity, giving way, instability, weakness, incoordination, or decreased speed of joint motion.  The Veteran stated that he felt "dead" and that his left hip popped.  The Veteran stated that he had no episodes of dislocation, locking episodes, or effusions.  The Veteran had flare-ups every three to four months with a duration of hours.  The Veteran's impression on extent of effects of flare-ups on limitation of motion or other functional impairment was that there were no additional limitations or other functional impairments of the left hip during an acute flare-up.  There was no limitation to walking and he was able to stand more than 1 hour, but less than 3 hours.  The Veteran had an antalgic gait.  The summary of general joint findings was tenderness of the left hip.  On examination, the Veteran had objective evidence of pain with active motion on the left side.  The Veteran exhibited flexion to 105 degrees, extension from 105 degrees to 0 degrees, and abduction from 0 to 45 degrees.  The Veteran could cross his left leg over his right leg.  The Veteran could toe out more than 15 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  The Veteran is employed at the U.S. Postal Office as a modified distribution clerk.  The Veteran has lost three weeks of work during the last 12 month period due to knee/back/hip pain.  It was noted that the disability had significant effects on his usual occupational and the Veteran had problems with lifting and carrying.  Other effects on occupational activities were restricted activities on job site.  

A September 2010 private evaluation shows that the Veteran has been slowly worsening over time.  He is still working, but the hip increasingly troubles him.  On examination, active hip flexion was 120 degrees, abduction was 60 degrees, adduction was 15 degrees, extension was 20 degrees, rotation was 30 degrees internal and 30 degrees external.  Hip range of motion was symmetrical bilaterally.  SLR was 90 degrees on each side negative for sciatic irritation.  Hip strength testing was normal except for abductor strength test on the left which yields grade 4/5 weakness.  There was tenderness to palpation of the left greater trochanter and of the gluteus medius muscle with lesser but similar tenderness on the right.  The impression was listed as chronic left trochanteric bursitis.  The physician stated that a permanent partial impairment applied to the Veteran's chronic trochanteric bursitis according to the AMA Guide to the Evaluation of Permanent Impairment, Fifth Edition.  Based on the residual weakness of the abductor muscles is 10 percent whole person impairment or 25 percent lower extremity impairment.   

In short, the medical evidence indicates the Veteran's left hip is manifested by complaints of pain and some limitation of motion.  However, the evidence does not warrant a disability rating in excess of 10 percent under Diagnostic Codes 5251, 5252 or 5253.  First, application of Diagnostic Code 5251 would not result in a higher disability rating as the Veteran is already in receipt of the maximum rating under the code.  With respect to Diagnostic Code 5252, a higher disability rating is warranted when flexion is limited to 30 degrees or less.  However, in this case, the VA examination reports and private records do not show that the Veteran's flexion is even limited to 45 degrees to warrant a 10 percent disability rating under the code.  Therefore, the Veteran's disability does not warrant a higher disability rating under Diagnostic Code 5252.  With respect to Diagnostic Code 5253, a higher rating of 20 percent is warranted for limitation of abduction of the left thigh, motion lost beyond 10 degrees.  There is no indication that the Veteran has motion lost beyond 10 degrees.  Therefore, the medical evidence of record does not warrant a disability rating in excess of 10 percent for bursitis of the left hip.  

The Board notes that the Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  Indeed, it appears the Veteran's current 10 percent rating is primarily based on functional loss due to pain.  The medical evidence consistently indicates the Veteran's left hip disability is mainly manifested by some limited movement due to pain.  In light of the evidence, the Board concludes the Veteran's complaints of functional loss due to pain and limitation of motion are already compensated by the currently assigned disability rating of 10 percent.  Thus, no increased rating for his left hip is warranted.

No alternative diagnostic code would provide for an increased rating.  Other diagnostic codes related to the hip, include Diagnostic Code 5250 (hip ankylosis), Diagnostic Code 5254 (flail joint), Diagnostic Code 5255 (impairment of the femur).  The medical evidence does not indicate the Veteran's left hip disability has resulted in a flail joint or impairment of the femur, so Diagnostic Codes 5254 and 5255 are inapplicable.  The Veteran is able to move his left hip, albeit with some limitation, so therefore, it is clear that the Veteran does not have ankylosis of the hip and Diagnostic Code 5250 is not applicable.  

The Board also acknowledges the private physician's statement that the Veteran has a 25 percent lower extremity impairment based on the AMA Guide to Evaluation of Permanent Impairment.  However, adjudication of VA claims is based on application of the rating criteria.  As noted above, the medical evidence does not support the criteria for a disability rating in excess of 10 percent.   

Furthermore, the Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 10 percent for bursitis of the left hip must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's complaints of pain, as well as the medical evidence of limited range of motion, are adequately contemplated by the rating schedule.  Notably, the Veteran's symptoms of pain and limitation of motion are contemplated by the Veteran's current disability rating.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for bursitis of the left hip is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


